 



Exhibit 10.3b

Vulcan Inc.
505 Union Station
505 Fifth Avenue South
Suite 900
Seattle, WA 98104

June 30, 2003

Charter Communications VII, LLC
CCO Holdings, LLC
12405 Powerscourt Drive
St. Louis, MO 63131

Ladies and Gentlemen:

               Reference is made to the Commitment Letter (the “Commitment
Letter”) dated as of April 14, 2003 between Vulcan Inc. (“Vulcan”) and Charter
Communications VII, LLC. Capitalized terms used but not defined herein have the
meanings assigned to them in the Commitment Letter.

               Extension of Termination Date

               The terms of the Commitment Letter provide that Vulcan’s
commitment is subject to the negotiation, execution and delivery on or before
June 30, 2003 (the “Original Documentation Date”) of the Definitive
Documentation reasonably satisfactory to Vulcan and its counsel. You have
requested that Vulcan extend the Original Documentation Date to March 31, 2004
(the “New Documentation Date”). Vulcan hereby agrees to extend the Original
Documentation Date to the New Documentation Date subject to the terms and
conditions of this letter agreement (“Letter Agreement”). Except as modified by
this Letter Agreement, the terms of the commitment Letter remain in effect.

               Facility Fee

               The Commitment Letter provides that an amount equal to $3,000,000
of the Facility Fee (1% of $300,000,000 (the “Commitment Amount”)) would be
earned upon execution of the Definitive Documentation and would be payable in
equal quarterly installments, commencing on the execution of the Definitive
Documentation and ending on the third anniversary of the date of the Commitment
Letter. As consideration for Vulcan’s extension of the Original Documentation
Date pursuant hereto, such $3,000,000 shall instead be earned on the date hereof
by Vulcan and shall be payable by you to Vulcan or its designee in twelve equal
installments on the last day of June, September, December and March in each year
(or, if any such day is not a Business Day, the next succeeding Business Day),
commencing on the date hereof and ending on March 30, 2006; provided, that the
first installment of such facility fee may be paid on July 1, 2003. For purposes
herein, “Business Day” means any day except a Saturday, Sunday or other

 



--------------------------------------------------------------------------------



 



-2-

day on which commercial banks in New York City or Dallas, Texas are authorized
or required by law to close.

               Extension Fee

               As Consideration for Vulcan’s extension of the original
Documentation Date pursuant hereto, you agree to pay to Vulcan or its designee
an extension fee, accruing from the date hereof through and including the
earlier of the date that (i) the commitments under the Commitment Letter are
terminated by you in writing to Vulcan or expire pursuant to its terms or
(ii) the execution and delivery of Definitive Documentation reasonably
satisfactory to Vulcan and its counsel. The amount of the extension fee shall
equal 0.50% per annum of the Commitment Amount (computed on the basis of the
actual number of days elapsed in a year of 360 days). The extension fee shall be
payable in arrears on the last day of March, June, September and December in
each year and on such date of termination or expiration or such date of
execution and delivery of Definitive Documentation (or, if such day is not a
Business Day, the next succeeding Business Day), commencing on the earliest of
(A) September 30, 2003, (B) such date of termination or expiration or (C) such
date of execution and delivery of Definitive Documentation. For the avoidance of
doubt, the parties understand that the extension fee shall be superseded in its
entirety by the Commitment Fee referenced in the Term Sheet upon the execution
and delivery of Definitive Documentation reasonably satisfactory to Vulcan and
its counsel and that no such Commitment Fee is due prior to the execution and
delivery of the Definitive Documentation.

               Out-of-Pocket Expenses

               As set forth in the Commitment Letter, you agree to reimburse
Vulcan and its affiliates on demand for all reasonable out-of-pocket expenses
(including reasonable fees, charges and disbursements of counsel) incurred prior
to and hand including the date hereof in connection with the Facility and any
related documentation (including this Letter Agreement, the Commitment Letter,
the Term Sheet and the Definitive Documentation); provided, that such expenses
to be reimbursed incurred through the date of execution of the Definitive
Documentation shall not exceed $l,000,000.

******************

               This Letter Agreement shall be governed by, and construed in
accordance with, the laws of the State of New York. This Letter Agreement may be
executed in any number of counterparts, each of which shall be an original, and
all of which, when taken together, shall constitute one agreement. Delivery of
an executed signature page of this Letter Agreement by facsimile transmission
shall be effective as delivery of a manually executed counterpart hereof.

[Remainder of page intentionally left blank]

 



--------------------------------------------------------------------------------



 



-3-

               If the foregoing correctly sets forth our agreement, please
indicate your acceptance of the terms hereof by (i) returning to us an executed
counterpart hereof not later than 6:00 p.m., Pacific Standard Time, on June 30,
2003 and (ii) paying the first installment of the facility fee no later than
July 1, 2003. Vulcan’s commitment under the Commitment Letter will expire (i) on
June 30, 2003 pursuant to its terms in the event Vulcan has not received such
executed counterpart or (ii) on July 1, 2003 pursuant to its terms in the event
Vulcan has not received such executed counterpart and the first installment of
the facility fee, in each case, in accordance with the immediately preceding
sentence.

              Very truly yours,               VULCAN INC.                      
  By:   /s/  Jody Patton


--------------------------------------------------------------------------------

Name:
Title:

          Accepted and agreed to as of
the date first written above by:               CHARTER COMMUNICATIONS VII, LLC  
                    By:   /s/ Steven A Schumm

--------------------------------------------------------------------------------

Name: Steven A Schumm
Title: EVP — interim CFO                         CCO HOLDINGS, LLC              
          By:   /s/ Steven A Schumm


--------------------------------------------------------------------------------

Name: Steven A Schumm
Title: EVP – interim CFO    

 